       Case 4:20-cv-03877 Document 1 Filed on 11/13/20 in TXSD Page 1 of 7




                           UNITED DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION


KIMBERLINE JOHNSON                                                 Civil Action No.:
              Plaintiff
  V.

BODEGA LATINA CORPORATION
D/B/A FIESTA MART, LLC.                                      Div. Juris 28 U.S.C. § 1332

            Defendant
______________________________________________________________________________
                     COMPLAINT FOR DAMAGES
______________________________________________________________________


       COMES NOW, KIMBERLINE JOHNSON, Plaintiff who files this Original

Complaint for Damages against,

       BODEGA LATINA CORPORATION D/B/A FIESTA MART, LLC. and

Defendant and shows this Court the following:

                          Statement of Subject Matter Jurisdiction

       Plaintiff, KIMBERLINE JOHNSON is a person of full age and majority domiciled

in Missouri City, Fort Bend County, State of Texas.

       Plaintiff alleges acts of negligence against:

       First Named Defendant, BODEGA LATINA CORPORATION D/B/A FIESTA

MART, LLC. foreign corporation founded and incorporated in the State of California,

USA authorized to do and doing business in Fort Bend County, State of Texas; and who is at all

times responsible for the damages complained of herein; and thus pursuant to 28 U.S.C.,

1332, there exist diversity of citizenship of the parties.

                               Federal Jurisdiction and Venue

                                              -4-
      Case 4:20-cv-03877 Document 1 Filed on 11/13/20 in TXSD Page 2 of 7




       BODEGA LATINA CORPORATION D/B/A FIESTA MART, LLC. made

defendant herein and assumed all the liabilities, debts, and obligations of and owns and had

care custody and control of the Fiesta Mart Store located at municipal address at 1530

Independence Blvd, Missouri City, Fort Bend County, State of Texas the location of the incident

made basis of this lawsuit.

       Additionally, the amount in controversy as to each party in this matter exceeds the

jurisdictional limits of this Honorable Court of $75,000.00.

       This Honorable Court has subject matter jurisdiction over this claim which is within

the territorial bounds of this Honorable Court.

       Thus venue is Proper in the United States District Court for the Southern District of

Texas, Houston Division.

                                            COUNT 1

       Plaintiff alleges premises liability against Defendant, BODEGA LATINA

CORPORATION D/B/A FIESTA MART, LLC. Is a made Defendant and is liable unto

plaintiff for a reasonable sum in the premises, together with legal interest thereon from date of

judicial demand until paid, and for all costs of these proceedings for the following reasons to wit.

                                                 1.

       On or about July 22, 2020 at 4:30 p.m. Plaintiff, KIMBERLINE JOHNSON was a

lawful invitee and patron of the BODEGA LATINA CORPORATION D/B/A FIESTA

MART, LLC. store located at 1530 Independence Blvd, Missouri City, Fort Bend County, State

of Texas.

                                                 2.

       While Plaintiff, KIMBERLINE JOHNSON was walking towards the meat section in

the Fiesta Mart Store and as she turned into aisle suddenly unexpectedly and without warning
                                                 -5-
       Case 4:20-cv-03877 Document 1 Filed on 11/13/20 in TXSD Page 3 of 7




her shin struck a foot stool left protruding into the store aisle left there by a employees, and

acting within the course and scope of employment, and who were using it to reach the top of

the shelf store and causing her to trip and fell hard to the floor and causing serious injury to

her person.

                                               3.

        Plaintiff, Kimberline Johnson's trip and fall occurred because of employee(s) of

defendant, BODEGA LATINA CORPORATION D/B/A FIESTA MART, LLC. failed to

remove the foot stool which they left protruding into the store aisle which obstructed the aisle

walkway causing an unreasonably dangerous condition to lawful invitees, patrons and

customers like plaintiff.

                                               4.

        Defendant, BODEGA LATINA CORPORATION D/B/A FIESTA MART, LLC.

owed a duty of reasonable care to its patrons and invitees at the Fiesta Mart Store located 1530

Independence Blvd, Missouri City, Fort Bend County, State of Texas and was aware of plaintiff’s

presence as a patron and a lawful invitee.

                                               5.

        Defendant owed Plaintiff the duty of reasonable care. Defendant knew or should have

known that failing to remove the employee footstool from the end of the aisle created a

dangerous condition for customers, invitees and patrons.

                                               6.

        Defendant, BODEGA LATINA CORPORATION D/B/A FIESTA MART, LLC.

duty of reasonable care was breached when they failed to foresee the danger posed to

customers, invitees and patrons in failing to remove the employee footstool from the end of

the aisle.
                                               -6-
       Case 4:20-cv-03877 Document 1 Filed on 11/13/20 in TXSD Page 4 of 7




                                                  7.

       The subject employee footstool at the end of the aisle was placed there knowingly by

defendant’s employees and constituting failure on the part of Defendant, BODEGA LATINA

CORPORATION D/B/A FIESTA MART, LLC. to act with ordinary care under the theory

of respondeat superior thereby making said defendant vicariously responsible.

                                                  8.

       The aforementioned Defendant, BODEGA LATINA CORPORATION D/B/A FIESTA

MART, LLC. and Defendant is liable for its own negligence for things in their care, custody and

control; and for the negligent acts of its employees agents and representatives;

                                                  9.

       Defendant, BODEGA LATINA CORPORATION D/B/A FIESTA MART, LLC.

respectively, which were in full force and effect at the time of the aforementioned fall and are

therefore liable under the terms of said policy for the injuries suffered by Petitioner.

                                                 10.

       Defendant, BODEGA LATINA CORPORATION D/B/A FIESTA MART, LLC. is liable

unto Petitioner for its own negligence, the negligence of its employees, which includes but is not

limited to the following:

   a. Failure to take the necessary precautions to avoid the incident made the basis of this

       litigation even after they knew or should have known that failing to remove the employee

       footstool from the end of the aisle caused a hazardous conditions;

   b. Failure to make a timely installation of warning signs or postings informing invitees and

       patrons that a hazardous condition existed, the employee footstool at the end of the aisle

       which was not open and obvious to Plaintiff as they entered the aisle when gazing from a

       normal look out distance;
                                                  -7-
      Case 4:20-cv-03877 Document 1 Filed on 11/13/20 in TXSD Page 5 of 7




   c. Failure to take the necessary precautions to avoid the incident made the basis of this

       litigation even after they knew or should have known;

   d. Failure to make a timely installation of warning signs or postings informing

       inviteesthat   a      hazardous       condition      existed;

   e. Failure to exercise reasonable vigilance;

   f. Failure to properly train and educate employees;

   g. Negligent hiring of incompetent employees;

   h. Failure to maintain things in their care, custody, and control; and

   i. Any and all other acts of negligence which might be shown at the time of this trial.

                                               11.

       As a result of the aforementioned negligence, Plaintiff, KIMBERLINE JOHNSON

slipped and fell and subsequent entrapment she has seriously injured her lower back, neck and

knees requiring, along including cartilage damage, pain, and reduced mobility and may need

invasive surgical procedures and experiences ongoing and enduring pain that will last a

lifetime. These injuries were proximately caused by negligence of the Defendant in not

exercising ordinary care toward a foreseeably dangerous condition resulting in extensive

medical treatment and damages.

                                               12.

       Plaintiff KIMBERLINE JOHNSON is entitled to an amount in damages reasonably

calculated to compensate him for injuries he sustained, including but not limited to;

   a. Past, Present and future loss of household services in the past and future.

   b. Past, present and future mental pain, suffering and anguish;

   c. Past, present and future physical pain and suffering and loss of function;

   d. Past, present and future medical expenses;

                                                -8-
      Case 4:20-cv-03877 Document 1 Filed on 11/13/20 in TXSD Page 6 of 7




   e. Loss of enjoyment of life; and

   g. Any and all other damages cognizable by the Constitution of the State of Texas and the

       United States Constitution.

                                                13.

       Petitioner avers amicable demand to no avail.

                                    PRAYER FOR RELIEF

       WHEREFORE, Petitioner, Kimberline Johnson, prays that this Petition be filed and that

Defendant, BODEGA LATINA CORPORATION D/B/A FIESTA MART, LLC. be duly cited and

served with a copy of same, to appear and answer same and after all legal delays and due

proceedings are had that there be judgment herein in favor of Petitioner, Kimberline Johnson, and

against Defendant, BODEGA LATINA CORPORATION D/B/A FIESTA MART, LLC. in an

amount reasonably calculated to compensate Petitioner for his damages, together with legal interest

thereon, from date of judicial demand until paid and for all costs of the proceedings and all general

and equitable relief this Honorable Court deem necessary.

                                                       Respectfully submitted,

                                                       DENNIS SPURLING PLLC
                                                       ATTORNEY AT LAW AND FRIENDS

                                                       /s/Dennis D. Spurling
                                                       ____________________________
                                                       DENNIS D. SPURLING (TB# 24053909)
                                                       Southern District of Texas No.: 718307
                                                       3003 South Loop West – Suite 400
                                                       Houston, Texas 77054
                                                       (713) 229 – 0770 Telephone
                                                       (713) 229 – 8444 Facsimile
                                                       ddspurling@dennisspurling.com

Please Serve:

Bodega Latina Corporation
D/B/A Fiesta Mart, LLC.

                                                 -9-
      Case 4:20-cv-03877 Document 1 Filed on 11/13/20 in TXSD Page 7 of 7




Through Its Agent for Service Of Process:
Urs Agents, LLC
3610-2 N. Josey Lane, Suite 223
Carroliton, Texas 75007, USA




                                            - 10
                                            -
